UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2090


MICHAEL MOMENT,

                  Plaintiff - Appellant,

          v.

MARTIN O’MALLEY; DOUGLAS F. GANSLER; ISIAH LEGGEIL; ANN
HARRINGTON; THOMAS L. CRAVEN; BRIAN G. KIM; JESSICA M. HALL;
JOHN M. STAYER; MONTGOMERY COUNTY MARYLAND,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02209-AW)


Submitted:   February 25, 2010              Decided:   March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Moment, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michael    Moment   appeals    the   district     court’s    order

dismissing his civil complaint for lack of jurisdiction pursuant

to the Rooker-Feldman doctrine. ∗            We have reviewed the record and

find       no   reversible   error.     Accordingly,       we    affirm    for   the

reasons stated by the district court.                Moment v. O’Malley, No.

8:09-cv-02209-AW (D. Md. filed Sept. 16, 2009; entered Sept. 17,

2009).          We dispense with oral argument because the facts and

legal      contentions     are   adequately    presented    in    the     materials

before      the    court   and   argument    would   not   aid   the    decisional

process.

                                                                           AFFIRMED




       ∗
       Dist. of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).



                                         2